Citation Nr: 1715184	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service from September 1984 to July 1987, and from January 1991 to May 1991, including in Operation Desert Storm.  He then had reserve duty up until October 2000.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  The Board has remanded this case several times, and the last remand was issued May 2016.  Subsequently, by July 2016 rating decision the RO granted claims that were previously on appeal for entitlement to service connection for a psychiatric disorder (including manifestation of symptoms of or substantially similar to posttraumatic stress disorder (PTSD)); chronic bronchitis; onychomycosis of hands and feet; degenerative joint disease of the right knee; and low back disability.  The Veteran not having appealed the initial rating or effective date for the aforesaid, the matters are no longer before the Board.  See generally, Grantham v. Brown, 114 F.3d 1156 (1997).  The remaining issue is service connection for chronic fatigue syndrome.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional remand is required.  The record indicates, the Veteran underwent VA Compensation and Pension examination June 2015 for chronic fatigue syndrome, but which unfortunately did not provide definitive statement of the right diagnosis.  The examination report itself showed the minimum diagnostic requirements for CFS were met, at 38 C.F.R. § 4.88a.  The examiner then stated the opinion that 
the Veteran had "other medical conditions - psychological (anxiety), diabetes mellitus, which may contribute to the Veteran's current claimed chronic fatigue syndrome"; and consequently, CFS was less likely than not due to service in Southwest Asia.  The foregoing was equivocal regarding the diagnosis.  
See generally, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).  CFS when properly verified, can be adjudicated service-connected presumptively as qualifying chronic disability recoverable due to undiagnosed illness from Persian Gulf service.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) (2016).  A re-examination is therefore needed.   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the 
Veterans Benefits Management System (VBMS) electronic claims folder.

2. Then schedule the Veteran for another VA examination regarding his claimed chronic fatigue syndrome.  
The claims file must be provided to and reviewed by 
the examiner in conjunction with the examination.  
All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The VA examiner is requested to provide a medical diagnosis in regard to whether the Veteran currently has the condition of chronic fatigue syndrome, consistent with the diagnostic criteria outlined under 38 C.F.R. § 4.88a. Provided a diagnosis of chronic fatigue syndrome is reached, confirm that this diagnosis corresponds to chronic fatigue syndrome as a "medically unexplained chronic multisymptom illness that is defined by cluster of signs or symptoms." (i.e., compensable as an undiagnosed illness reocgnized under 38 U.S.C.A. § 1117).  
The examiner is further requested to comment upon the May 2016 VA examination, but in contrast to that evaluation, clearly state whether the Veteran has chronic fatigue syndrome (as distinguished from fatigue symptomatic of a known clinical diagnosis, including but not limited to diabetes mellitus).  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3.  Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


(Continued on the next page)




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

